DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.

The sequence disclosures are located in claim 9 and in paragraph [0321]: there is a sequence in claim 9 and in paragraph [0321] without sequence identifier and not in sequence listing. 

Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in any one of items 1) a), b), c), or d); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application; 
A statement that the "Sequence Listing" includes no new matter; and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825 and the "Legal Framework." 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A CRF; and
Statement according to item 2) b) or c) above. 
If applicant desires the CRF in this application to be identical with the CRF of another application on file in the U.S. Patent and Trademark Office, such request in accordance with 37 CFR 1.821(e) may be submitted in lieu of a new CRF (form PTO/SB/93 may be used for this purpose).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claims 61-63 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 61 depend on claim 59, which recites administration at concentration less than about 1100 mg/10ml, which equals to concentration of 110 mg/ml. Claim 61 adds a limitation of administration at concentration from about 330mg/3ml, which equals to 110 mg/ml, to about 660mg/6ml, which equals again 110 mg/ml. Therefore claim 61 does not further limit claim 59. Further, claims 62 and 63 add the same limitation equaling to 110 mg/ml concentration.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
To overcome the rejection it is suggested to claim administration as an amount such as “a dose of 660 mg/ 6 ml” instead of concentration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11, 14, 17, 35, 57-59, 61-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Trial NCT02081703 (Clinical Trial NCT02081703, first posted March 2014, retrieved from Clinical Trials.gov on 10/20/2021, pages 1-8) and in further view of Sullivan et al (Psychological Assessment, 1995, 7(4), pages 1-36).
Clinical Trial NCT02081703 teaches administration of compound AYX1 (see page 2) also known as brivoligide, which has a sequence of instant SEQ ID NO: 42 with a fully complementary strand the same as in instant claim 9 (see instant specification paragraph [0321]) as an injection of 660 mg/6 mL or 1100 mg/10 ml as an analgesic (see page 2). Inhibitor of instant SEQ ID NO: 42 targets transcription factor EGR1 according to instant specification paragraph [0164]. The purpose of such administration is to relieve perioperative pain in a subject (see page 3) up to 28 days post-surgery and reduce opioid consumption (see page 4). The limitation of claim 17 is not discussed, but such functional outcome is expected to happen in the absence of evidence to the contrary.

Sullivan et al teach pain catastrophizing scale (PSC) with scores from 1 to 52 (see pages 31-33), which allows to assess patient’s level of pain catastrophizing thinking  from low, around 1, to moderately high, around 16 (see pages 5-7).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to treat patients with high PCS score with the compound of instant SEQ ID NO: 42 based on teachings of Clinical Trial NCT02081703 and Sullivan et al. One of the ordinary skill in the art would be motivated to do so, because Clinical Trial NCT02081703 teaches pain alleviation by administering compound of instant SEQ ID NO: 42 to subjects, and Sullivan et al teaching that subjects can have different PCS scores, therefore motivating to relieve pain of subjects with higher PCS scores such as 16 by administering to them compound of instant SEQ ID NO: 42, because such subjects get the most benefit from pain alleviation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11, 14, 17, 35, 57-59, 61-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 7943591 in view of .

Claims 1-7, 11, 14, 17, 35, 57-59, 61-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8093225 in view of Clinical Trial NCT02081703, above, and Sullivan et al, above. Claims from ‘225 recite methods of treating or preventing pain in a subject by administering oligonucleotide of SEQ ID NO: 41, targeting EGR1 and identical to instant SEQ ID NO: 41. Claims from ‘225 do not teach specific dosages or specifically treating subjects with high PCS scores. Teachings of Clinical Trial NCT02081703 and Sullivan et al are discussed above. It would have been obvious to treat subjects with high PCS scores in specific dosages as instantly claimed by administering oligonucleotide of SEQ ID NO: 41 from ‘225, because Sullivan et al defines subjects with high PCS scores, which will most benefit from treatment, and Clinical Trial NCT02081703 teaches specific dosages of administration, therefore arriving at instant invention.

s 1-7, 11, 14, 17, 35, 57-59, 61-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8741864 in view of Clinical Trial NCT02081703, above, and Sullivan et al, above. Claims from ‘864 recite methods of treating or preventing pain in a subject by administering oligonucleotide of SEQ ID NO: 6 and identical to instant SEQ ID NO: 6 in combination with oligonucleotide targeting EGR1. Claims from ‘864 do not teach specific dosages or specifically treating subjects with high PCS scores. Teachings of Clinical Trial NCT02081703 and Sullivan et al are discussed above. It would have been obvious to treat subjects with high PCS scores in specific dosages as instantly claimed by administering oligonucleotide of SEQ ID NO: 6 from ‘864 in combination with oligonucleotide targeting EGR1, because Sullivan et al defines subjects with high PCS scores, which will most benefit from treatment, and Clinical Trial NCT02081703 teaches specific dosages of administration, therefore arriving at instant invention.

Claims 1-7, 11, 14, 17, 35, 57-59, 61-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9290762 in view of Clinical Trial NCT02081703, above, and Sullivan et al, above. Claims from ‘762 recite methods of treating or preventing pain in a subject by administering oligonucleotide of SEQ ID NO: 32 and identical to instant SEQ ID NO: 32 in combination with oligonucleotide targeting EGR1. Claims from ‘762 do not teach specific dosages or specifically treating subjects with high PCS scores. Teachings of Clinical Trial NCT02081703 and Sullivan et al are discussed above. It would have been obvious to treat subjects with high PCS scores in specific dosages as instantly claimed by administering oligonucleotide of SEQ ID NO: 32 from ‘762 in combination with oligonucleotide .

Claims 1-9, 11, 14, 17, 35, 57-59, 61-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 9700624 in view of Clinical Trial NCT02081703, above, and Sullivan et al, above. Claims from ‘624 recite oligonucleotides targeting EGR1 for treatment of pain, including oligonucleotide of SEQ ID NO: 42, identical to instant SEQ ID NO: 42. Claims from ‘624 do not teach methods of treatment in specific dosages or specifically treating subjects with high PCS scores. Teachings of Clinical Trial NCT02081703 and Sullivan et al are discussed above. It would have been obvious to treat subjects with high PCS scores in specific dosages as instantly claimed by administering oligonucleotide of SEQ ID NO: 42 from ‘624, because Sullivan et al defines subjects with high PCS scores, which will most benefit from treatment, and Clinical Trial NCT02081703 teaches specific dosages of administration, therefore arriving at instant invention.

Claims 1-7, 11, 14, 17, 35, 57-59, 61-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10041069 in view of Clinical Trial NCT02081703, above, and Sullivan et al, above. Claims from ‘069 recite oligonucleotide of SEQ ID NO: 33 and identical to instant SEQ ID NO: 33 in combination with oligonucleotide targeting EGR1 for treating pain. Claims from ‘069 do not teach specific dosages or specifically treating subjects with high PCS scores. Teachings of Clinical Trial NCT02081703 .

Claims 1-9, 11, 14, 17, 35, 57-59, 61-64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10434178 in view of Clinical Trial NCT02081703, above, and Sullivan et al, above. Claims from ‘178 recite oligonucleotides targeting EGR1 for treatment of pain, including oligonucleotide of SEQ ID NO: 42, identical to instant SEQ ID NO: 42. Claims from ‘178 do not teach methods of treatment in specific dosages or specifically treating subjects with high PCS scores. Teachings of Clinical Trial NCT02081703 and Sullivan et al are discussed above. It would have been obvious to treat subjects with high PCS scores in specific dosages as instantly claimed by administering oligonucleotide of SEQ ID NO: 42 from ‘178, because Sullivan et al defines subjects with high PCS scores, which will most benefit from treatment, and Clinical Trial NCT02081703 teaches specific dosages of administration, therefore arriving at instant invention.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/             Primary Examiner, Art Unit 1635